Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “a data processor configured to generate a test target overlap image by pre-processing test target design data”, “an output device configured to output at least one of a predicted impact value and a predicted impact rating value for an input of the test target overlap image based on a crash performance prediction model by machine learning the existing overlap image of pre-processed existing design data and the existing impulse data corresponding to the existing design data”, and “wherein the output device is configured to output the predicted impact value through the first crash performance prediction model and  (PATENT)the predicted impact rating value through the second crash performance prediction model” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
On claim 4, add “a” before “same size”. 
On claim 14, replace “the same size” with “a same size”. 
Appropriate correction is required.

Allowable Subject Matter
Claims 4, 5, 8, 9, 14, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting all objections.
The prior art of record fails to teach or suggest wherein the test target overlap image is provided by cropping the design images corresponding to each of the first design data and the second design data of same size based on an impact point and by overlapping the cropped design images in the context of claims 4 and 14.
The prior art of record fails to teach or suggest wherein the crash performance prediction model comprises a first crash performance prediction model generated based on the overlap image and the impact value, and 
a second crash performance prediction model generated based on the overlap image and the impact rating value in the context of claims 8 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varon-Weinryb (USPGPUB 20200394278) in view of Shojaeefard et al. (NPL “Investigation on the optimal simplified model of BIW structure using FEM”).
As per claim 1, Varon-Weinryb discloses an apparatus for crash performance prediction of a vehicle (Varon-Weinryb, abstract), comprising: 
a data processor configured to generate a test target image by pre-processing test target design data (Varon-Weinryb, Fig. 1, “Finite Element Input” of new design data gets fed into a neural network which maps to a test target overlap image); and
an output device configured to output at least one of a predicted impact value and a predicted impact rating value for an input of the test target image based on a crash performance prediction model by machine learning the existing overlap image of pre-processed existing design data and the existing impulse data corresponding to the existing design data (Varon-Weinryb, Fig. 1, where the new design data is fed into a neural network that was trained using existing car models and existing safety data; the score #13 maps to the predicted impact value and the neural network based on legacy data maps to the crash performance prediction model).
Varon-Weinryb discloses a system that takes known crash data to generate a neural network for predicting safety scores from that crash data, and using it to simulate safety scores of finite-element car models but doesn’t disclose generating a test target overlap image for feeding into a neural network for crash performance data.  However Shojaeefard discloses generating a test target overlap image to use for testing structural and functional characteristics of a vehicle design and applying custom modifications based on that testing (Shojaeefard, abstract, Fig. 4, and p. 1976, second paragraph, where cross-section geometry as well as planar areas for each beam element are used in the testing of vehicle designs).
Varon-Weinryb and Shojaeefard are analogous since both of them are dealing with the analysis and design of 3D vehicle body images and the modification of them based on computer simulations. Varon-Weinryb provides a way of testing the crashworthiness of vehicle designs based on accident data of existing vehicles. Shojaeefard provides a way of using both planar and cross-sectional data for the testing of vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of cross-sectional and longitudinal data taught by Shojaeefard into the modified invention of Varon-Weinryb such that the system will be able to optimize cost and time needed to test complete models of vehicles (Shojaeefard, abstract).

As per claim 2, claim 1 is incorporated and Varon-Weinryb doesn’t disclose but Shojaeefard discloses wherein the existing design data comprises first design data and second design data, the first design data is a design image of a longitudinal section of the vehicle (Shojaeefard, p. 1976, “This model includes one extremely simplified side panel of the body and structural members including: A-pillar, B-pillar, hinge, rocker, roof rail and C-pillar are simplified as beam members” which maps to the longitudinal section), 
the second design data is a design image for a cross section of the vehicle (Shojaeefard, p. 1976, “Moments of area in plane are also calculated for each beam cross-section and used as input data” which maps to second design data), and 
wherein the test target overlap image is generated by overlapping the first design data and the second design data (Shojaeefard, p. 1976, where both forms of data are used as input data).  
See claim 1 rejection for reason to combine.

As per claim 6, claim 1 is incorporated and Varon-Weinryb in view of Shojaeefard discloses wherein the crash performance prediction model comprises a weight data updated by machine learning at least one of the test target overlap image generated by pre-processing the existing design data, and the impact value and the impact rating value generated by pre-processing the existing impulse data (Varon-Weinryb, Figs. 1 and 2 and [0042]-[0043] and [0178], where weights of the neural network are updated during machine learning).

As per claim 10, claim 1 is incorporated and Varon-Weinryb in view of Shojaeefard discloses wherein the crash performance prediction model is learned by a multi-layer perceptron (MLP) learning model or a convolutional neural network (CNN) learning model, or transfer learned based on a pre-trained model (Varon-Weinryb, Fig. 1 and [0081], where the neural network described maps to a multi-layer perceptron learning model).

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds

As per claim 16, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar ground.

As per claim 20, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 10, thus they are rejected on similar grounds.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Varon-Weinryb (USPGPUB 20200394278) in view of Shojaeefard et al. (NPL “Investigation on the optimal simplified model of BIW structure using FEM”) and in further view of Schultz (US PGPUB 20110096083).
As per claim 3, claim 2 is incorporated and Varon-Weinryb in view of Shojaeefard doesn’t disclose but Schultz discloses wherein the existing design data comprises material information of the vehicle (Schultz, [0048], where the object being imaged has materials of different colors), and 
the material information is reflected in at least one of color, saturation, brightness, solid line and dotted line in the design images (Schultz, [0048], where material classification in the image is done using different colors).  
Varon-Weinryb in view of Shojaeefard and Schultz are analogous since both of them are dealing with the modelling of objects using images. Varon-Weinryb in view of Shojaeefard provides a way of performing crashworthiness tests of cars using imagery of car models and a neural network. Schultz provides a way of doing material classification in images of objects using color. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of color to classify colors in images taught by Schultz into the modified invention of Varon-Weinryb in view of Shojaeefard such that the system will be able to assign material properties to portions in an image of a structure or object using colors (Schultz, [0048]).

As per claim 13, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varon-Weinryb (USPGPUB 20200394278) in view of Shojaeefard et al. (NPL “Investigation on the optimal simplified model of BIW structure using FEM”) and in further view of Georgiou et al. (NPL “On the assessment of the macro-element methodology for full vehicle crashworthiness analysis”).
As per claim 7, claim 6 is incorporated and Varon-Weinryb in view of Shojaeefard doesn’t disclose but Georgiou discloses wherein the existing impulse data comprises a color map image, and the impact value and the impact rating value are extracted by parsing the color map image (Georgiou, Fig. 23 and Section 4.3.2, where crash rating values are represented by different colors in (b) after the crash simulation has been performed).
Varon-Weinryb in view of Shojaeefard and Georgiou are analogous since both of them are dealing with the analysis and design of 3D vehicle body images and the modification of them based on computer simulations. Varon-Weinryb in view of Shojaeefard provides a way of performing crashworthiness tests of cars using imagery of car models and a neural network. Georgiou provides a way of modelling the effect of crash simulations on auto bodies using colors representing the deformation phase of different parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of color for representing the deformation phase taught by Georgiou into the modified invention of Varon-Weinryb in view of Shojaeefard such that the system will be able to help users easily see what parts of the car body are most affected by a crash.

As per claim 17, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619